Honorable Henry Wade           Opinion No. C- 535
DistrictAttorney
Dallas County                  Re: Whether the pay raise granted
Dallas, Texas                      by Acts, 59th Legislature,
                                   1965, 'Chap.487, P. 999,
                                   operates to forbid the pay-
                                   ment to the County Treasurer
                                   of Dallas County, the compen-
                                   sation establishedby Art.
                                   8019, v.c.s., for his handl-
                                   ing of the funds of a Levee
Dear Mr. Wade:                     ImprovementDistrict.
       You have requested the opinionof this office regarding
the above question.
       The 59th Legislature,by Acts, 59th Legislature,1965,
Chapter 487, page 999, which is an amendment to Section 8, Arti-
cle 3883i, Vernon's Civil Statutes, authorized certain counties
to grant salary increases to enumerated county officials. One
of these,countyofficials is the County Treasurer of Dallas
county. The said enactment also contains the following pro-
vision:
       "Sec. 2. All other salary and compensationlaws
       applicable to the officials named in this Act
       are hereby repealed to the extent that they are
       in conflict with this Act."
       A question has arisen as to whether, ,becauseof the above-
quoted provision, the County Treasurer is barred from receiving
.thecompensationprovided for in Article 8Olg;Vernon% Civil
Statutes, which is quoted in pertinent part as follows:
       "The county treasurer of the county, the commis-
       sioners' court of which has jurisdiction,shall
       be treasurer of.~alllevee improvementdistricts
       of which such court has jurisdiction,and as such
       shall execute a good and sufficientbond, payable
       to the levee improvementdistrict, in a sum equal
       to one and one-fourth of the taxes contemplatedto
       be paid over in any one year. . . . The treasurer,
       as compensation for his services, shall be allowed
                              -2566-
Hon. Henry Wade, page 2 (C-535)


         not exceeding one-fourthof one per cent upon
         sums received by him by and on behalf of such
         levee improvementdistrict."
       It is apparent that the compensationprovided for in
the foregoing statute is for additional duties over and above
the regular duties as County Treasurer. Accordingly, it is
the opinion of this office that the compensationprovided for
by Article 801 does not conflict with Acts, 59th Legislature,
1965, Chapter 287, page 999, but merely constitutesan addition-
al compensationfor an additional duty. Article 8019 thus con-
tinues in full force and effect.
                           SUMMARY
              There is no conflict between Article 8019,
         V.C.S., and Acts, 59th Leg., 1965, Chap. 487,
         P. 999. The County Treasurer is thus entitled
         to continue receiving compensationfor the per-
         formance of his additional duties of handling
         the funds of levee improvementdistricts within
         his county.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General




MLQ:ms
                               w&W   Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Marietta Payne
Wade Anderson
John Reeves
Terry Goodman
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright


                                  -2567-